UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6707



MELVIN ABDULLAH EL-AMIN,

                                              Plaintiff - Appellant,

          versus


DENNIS J. WEAVER, Clerk, Circuit Court for
Washington County, Maryland,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-916-CCB)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Abdullah El-Amin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Abdullah El-Amin, a Maryland inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C. § 1983 (West

Supp. 1998) complaint and dismissing the action as frivolous. We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. El-Amin v. Weaver, No. CA-

98-916-CCB (D. Md. Apr. 3, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2